Case 5:19-cv-00877-MWF-SHK Document 19 Filed 11/21/19 Page 1 of 3 Page ID #:297



   1MARCOS D. SASSO (SBN 228905)
    sassom(ballardspahr. corn
  2 BALLARD     SPAFIR LLP
    2029 Century Park East, Suite 800
  3 Los Angeles, CA 90067-2909
    Telephone: 424.204.4400
  4 Facsimile: 424.204.4350
  5 Attorneys for Defendant
    BRIDGECREST CREDIT
  6 COMPANY, LLC
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11 ANTHOLINE FERNANDEZ and                  ) Case No.   5:19-CV-00877 MWF (SHKx)
    RONALD FERNANDEZ, on behalf of
 12 themselves and members of the general      [Assigned to the Hon. Michael W.
    public,                                    Fitzgerald]
 13
                           Plaintiff,          NOTICE OF APPEAL TO THE
 14                                            UNITED STATES COURT OF
           v.                                  APPEALS FOR THE NINTH
 15                                            CIRCUIT; REPRESENTATION
    BRIDGECREST CREDIT COMPANY,                STATEMENT
 16 LLC, an Arizona limited liability
    company; and DOES 1 through 25,            Trial Date: None
 17 inclusive,
 18                             Defendant.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       DMEAST#39502313 vi

                                      NOTICE OF APPEAL
Case 5:19-cv-00877-MWF-SHK Document 19 Filed 11/21/19 Page 2 of 3 Page ID #:298



   1             TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
  2 RECORD:
  3              Please take notice that defendant Bridgecrest Credit Company, LLC
  4 (“Defendant”) hereby appeals to the United States Court of Appeals for the Ninth
  5    Circuit from the Order Re Defendant Bridgecrest Credit Company, LLC’s Motion to
  6    Compel Arbitration entered on October 29, 2019 (Dkt. No. 18) in the above-
  7    captioned case. This appeal is permitted by 9 U.S.C.    §   16(a). Defendant’s
  8    Representation Statement is attached to this Notice of Appeal as required by Circuit

  9 Rule 3-2(b)
 10 DATED: November 21, 2019                          BALLARD SPAHR LLP
                                                      MARCOS D. SASSO
 11
 12                                                   BY:           /s/MarcosD.Sasso
                                                                       Marcos D. Sasso
 13
                                                      Attorneys for Defendant,
 14                                                   BRIDGECREST CREDIT
                                                      COMPANY, LLC
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27

 28
       DMEAST #395023 13 vi                       1
                                         NOTICE OF APPEAL
Case 5:19-cv-00877-MWF-SHK Document 19 Filed 11/21/19 Page 3 of 3 Page ID #:299



   1             NINTH CIRCUIT RULE 3-2 REPRESENTATION STATEMENT

   2            Pursuant to Ninth Circuit rule 3-2(b) and Fed. R. App. P. 12(b), the following
   3   list identifies all parties to the action alone with the names, addresses and telephone
   4 numbers of their respective counsel:
   5             1.         Plaintiffs Antholine Fernandez and Ronald Fernandez, on behalf of
   6 themselves and members of the general, and represented by the following counsel:
   7            Brandon A. Block (SBN 215888)
                The Law Offices of Brandon A. Block, P.C.
   8            433 North Camden Drive, Suite 600
                Beverly Hills, CA 90210
   9            Telephone: 310-887-1440
  10            Alexander B. Trueblood (SBN 150897)
                Trueblood Law Firm
  11            10940 Wilshire Blvd., Suite 1600
                Los Angeles, CA 90024
  12            Telephone: 310-443-4139
  13
           2.    Defendant Bridgecrest Credit Company, LLC, and represented by the
  14 following counsel:
  15            Marcos D. Sasso (SBN 228905)
                Ballard Spahr LLP
  16            2029 Century Park East, Suite 800
                Los Angeles, CA 90067
  17            424-204-4400
  18
       DATED: November 21, 2019                            BALLARD SPAHR LLP
  19                                                       MARCOSD.SASSO
 20
                                                           BY:         /s/ Marcos D. Sasso
 21                                                                       MarcosD.Sasso
 22                                                        Attorneys for Defendant,
                                                           BRIDGECREST CREDIT
 23                                                        COMPANY, LLC
 24

 25
 26
 27
 28
       DMEAST#39502313 vi                              2
                                              NOTICE OF APPEAL
